                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

LUIS FELIPE RODRIGUEZ,

       Plaintiff,                                   Case No. 17-cv-13023
                                                    Honorable Laurie J. Michelson
v.                                                  Magistrate Judge Stephanie Dawkins Davis

SECURITAS (BEAN),

       Defendant.


          ORDER REGARDING REPORT AND RECOMMENDATION AND
              DISMISSING COMPLAINT WITHOUT PREJUDICE


        Before the Court is Magistrate Judge Stephanie Dawkins Davis’s October 4, 2018 Report

and Recommendation. (R. 8.) At the conclusion, Magistrate Judge Davis notified the parties that

they were required to file any objections within 14 days of service, as provided in Federal Rule

of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that

“[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (R. 8,

PageID.27.) It is now October 24, 2018. As such, the time to file objections has expired. And no

objections have been filed.

       The Court finds that the parties’ failure to object is a procedural default, waiving review

of the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–

50 (6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also
Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts her recommended disposition. It follows that this Court DISMISSES

Plaintiff’s complaint WITHOUT PREJUDICE.

       SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: October 24, 2018


       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, October 24, 2018, by electronic and/or ordinary mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
